Exhibit 10.2
 
PROMISSORY NOTE
 
(Revolving Loan)
 

$2,500,000.00 January 31, 2014

 
FOR VALUE RECEIVED, GREYSTONE LOGISTICS, INC., an Oklahoma corporation, and
GREYSTONE MANUFACTURING, L.L.C., an Oklahoma limited liability company
(collectively, the “Borrowers” and each individually, a “Borrower”), hereby
jointly and severally promise to pay to the order of INTERNATIONAL BANK OF
COMMERCE, a Texas state banking association (together with any and all of its
successors and assigns and/or any other holder of this Note, the “Lender”), the
principal sum of TWO MILLION FIVE-HUNDRED THOUSAND AND 00/100 DOLLARS
($2,500,000.00), or so much thereof as has been advanced by the Lender, in legal
and lawful money of the United States of America, with interest as it accrues on
the outstanding principal balance from the date of this Note until paid.  This
Promissory Note (this “Note”) is executed pursuant to, and is the “Revolving
Note” described in, the Loan Agreement of even date herewith among the Borrowers
and the Lender (as it may be amended, modified or restated from time to time,
the “Loan Agreement”).  Capitalized terms used but not defined in this Note have
the meanings assigned to them in the Loan Agreement.
 
Interest will accrue on the outstanding principal balance of this Note at a rate
per annum equal to the greater of (i) the floating “Prime Rate” (defined below)
as it fluctuates from time to time, plus one half of one percent (0.5%), and
(ii) four percent (4.00%), but will not exceed the highest non-usurious rate of
interest permitted by (i) Oklahoma Law or (ii) United States Federal Law, if and
only if Federal Law permits a higher interest rate (the “Maximum Rate”).  The
interest rate effective as of the date of this Note is 4.00% per annum.  The
rate of interest due on this Note will be recomputed as of the date of any
change in the Prime Rate.
 
The Borrowers shall pay all interest accrued on the outstanding principal amount
hereof on February 28, 2014, and continuing on the last day of each month
thereafter until January 31, 2016 (the “Maturity Date”).  A final payment of all
unpaid principal and accrued interest is due and payable on the Maturity Date,
if not previously paid in full.  This Note evidences a revolving credit
facility.  During the availability period, the Borrowers may repay principal
amounts and reborrow them.  The Borrowers agree not to permit the principal
balance of this Note at any one time to exceed the lesser of (i) the Revolving
Commitment, and (ii) the Borrowing Base.  If the Borrowers exceed this limit,
the Borrowers shall immediately pay the excess to the Lender.
 
Lender will apply each payment as of its scheduled due date and in the order of
application as Lender elects in its sole discretion.  All payments will be made
to the Lender by mailing payment to P.O. Box 26020, Oklahoma City, OK 73126-0020
or by delivering payment in person at 2250 E. 73rd Street, Tulsa, OK 74136.
 
The principal of this Note may be prepaid in whole or in part at any time,
without premium or penalty.
 
The “Prime Rate” is the NEW YORK PRIME RATE, which for purposes of this Note
means the annual lending rate of interest announced from time to time by
JPMorgan Chase Bank, N.A. as its prime rate.  If JPMorgan Chase Bank, N.A. does
not announce its prime rate, then the IBC Prime Rate minus one percent (1%) will
be the Prime Rate.  The IBC Prime Rate is the annual lending rate of interest
announced from time to time by International Bank of Commerce as its prime rate.
 
Use of either the New York Prime Rate or the IBC Prime Rate is not a warranty or
representation by Lender that such rate is more favorable than another rate or
index, that rates on other loans or credit facilities may not be based on other
indices or that rates on loans to others may not be made below such prime rate.
 
Interest under this Note is calculated on a 360-day factor applied on a 365-day
year or a 366-day year (if the year is a leap year) on the unpaid principal to
the date of each installment paid.  Notwithstanding anything to the contrary
contained in this Note or the other Loan Documents, interest under this Note
shall not exceed the Maximum Rate.  If the calculation of interest on the
principal sum of this Note results in the interest rate in effect under this
Note exceeding the Maximum Rate, then such interest will be recalculated on the
basis of the actual number of days elapsed in the period for which interest is
being calculated and a year of 365 or 366 days, as applicable.
 
To the extent allowed by Law, matured unpaid amounts will bear interest computed
on a full calendar year 365/365 days basis, or on a 366/366 days basis (if the
year is a leap year), at a rate of interest equal to the lesser of (a) four
percent (4%) per annum above the rate then in effect, or (ii) the Maximum Rate.
 
 
1

--------------------------------------------------------------------------------

 
If any payment required under this Note is not made within ten (10) days from
the due date, Lender may in its sole discretion, to the extent permitted by law,
require the Borrowers to pay a one-time “late charge” per late payment equal to
five percent (5%) of the amount of the past due principal and interest of such
payment, with a minimum of $10.00 and a maximum of $1,500.00 per late
payment.  The “late charge” may be assessed without notice, and shall be
immediately due and payable.  This provision is inapplicable if the outstanding
indebtedness under the Note is accelerated in full.
 
The Borrowers shall pay all outstanding unpaid principal, all accrued and unpaid
interest, and all fees accrued and unpaid late charges, and/or other charges
incurred in this transaction by, or for the benefit of the Borrowers, that
remain due and owing, on the Maturity Date.
 
If all or a part of the indebtedness represented by this Note is collected at
Law or in equity or in bankruptcy, receivership or other court proceedings or if
this Note is placed in the hands of attorneys for collection after default, each
Borrower and any endorser or guarantor hereof agree to pay hereunder, in
addition to the principal and interest due and payable hereon, reasonable
attorneys’ fees, court costs and other collection expenses incurred by the
holder hereof.
 
Each Borrower and any endorser or guarantor hereof hereby waive presentment for
payment, demand, notice of nonpayment, protest and notice of protest with
respect to any payment hereunder and agree to any extension of time with respect
to any payment due hereunder, to any substitution or release of the security or
collateral described in the Security Instruments and to the addition or release
of any party liable hereunder.  No delay on the part of the holder hereof in
exercising any rights hereunder shall operate as a waiver of such rights.
 
This Note and the indebtedness evidenced hereby shall be construed and enforced
in accordance with and governed by the Law of the State of Oklahoma, without
regard to any conflict-of-law principles that would apply the Law of any other
jurisdiction.
 
Each of the undersigned, as a Borrower, and all others who are or become parties
primarily or secondarily liable on this Note, whether as endorsers, guarantors
or otherwise, hereby agree that this Note may be renewed one or more times, the
time for payment of this Note or any renewal Note extended, the interest rate or
other terms of the indebtedness evidenced hereby changed, any party released, or
any action taken or omitted with respect to any collateral security, including
surrender of such security or failure to perfect any lien thereon, without
notice or without releasing any of them, except as otherwise expressly agreed in
writing, and the obligation of such party shall survive whether or not the
instrument evidencing such obligation shall have been surrendered or
canceled.  All such parties waive presentment, demand for payment, protest and
notice of nonpayment or dishonor and agree that failure of this holder to
exercise any of its rights hereunder in any instance shall not constitute a
waiver thereof in that or any other instance.
 
This Note is non-assumable by any successor to or assignee of the Borrowers
without the Lender’s prior written approval.  If the Lender approves any such
assumption, the terms of this Note shall be binding upon the Borrowers’
respective successors and assigns.  The terms of this Note shall inure to the
benefit of the Lender and its successors and assigns.
 
EACH BORROWER HEREBY AGREES TO SUBMIT TO THE JURISDICTIONAL PROVISIONS SET FORTH
IN SECTION 10.17 OF THE LOAN AGREEMENT, INCORPORATED HEREIN BY REFERENCE AND
EXPRESSLY MADE APPLICABLE IN ITS ENTIRETY TO THIS NOTE AND THE BORROWERS.
 
EACH BORROWER AGREES THAT ANY AND ALL CONTROVERSIES OR CLAIMS ARISING OUT OF
THIS NOTE, ITS NEGOTIATION AND/OR THE BREACH THEREOF, WILL BE RESOLVED AS SET
FORTH IN
 
SECTION 10.16 OF THE LOAN AGREEMENT, INCORPORATED HEREIN BY REFERENCE AND
EXPRESSLY MADE APPLICABLE IN ITS ENTIRETY TO THIS NOTE AND THE BORROWERS.
 
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO ARBITRATE ANY
DISPUTE AS SET FORTH IN THE LOAN AGREEMENT (AND INCORPORATED BY REFERENCE INTO
THIS NOTE), TO THE EXTENT ANY DISPUTE IS NOT SUBMITTED TO ARBITRATION OR IS
DEEMED BY THE ARBITRATOR OR BY ANY COURT WITH JURISDICTION TO BE NOT ARBITRABLE
OR NOT REQUIRED TO BE ARBITRATED, EACH BORROWER WAIVES TRIAL BY JURY IN RESPECT
OF ANY SUCH DISPUTE AND ANY ACTION ON SUCH DISPUTE.  THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY EACH BORROWER, AND EACH BORROWER HEREBY
REPRESENTS THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY
PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY
OR NULLIFY ITS EFFECT.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THE LOAN DOCUMENTS.  EACH BORROWER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF
JURY TRIAL.  EACH BORROWER FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
 
EACH BORROWER ACKNOWLEDGES EXECUTION OF THIS NOTE AND HAVING READ ALL OF ITS
PROVISIONS AND AGREES TO ITS TERMS.
 
THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
 
[Signature Page Attached]
 
 
2

--------------------------------------------------------------------------------

 
THIS PROMISSORY NOTE is dated and effective as of the first date indicated on
the first page hereto.
 
 
BORROWERS:
 
GREYSTONE LOGISTICS, INC., an Oklahoma corporation
 


 
By:           /s/ Warren F. Kruger
 
Warren F. Kruger, President/CEO
 
GREYSTONE MANUFACTURING, L.L.C., an Oklahoma limited liability company
 


 
By:           /s/ Warren F. Kruger
 
Warren F. Kruger, Manager
 
 
3

--------------------------------------------------------------------------------